
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


SEVERANCE AGREEMENT

        AGREEMENT between FOREST OIL CORPORATION, a New York corporation (the
"Company"), and                        ("Executive"),

W I T N E S S E T H

        WHEREAS, the Company desires to attract and retain certain key employee
personnel and, accordingly, the Board of Directors of the Company (the "Board")
has approved the Company entering into a severance agreement with Executive in
order to encourage his continued service to the Company; and

        WHEREAS, Executive is prepared to commit such services in return for
specific arrangements with respect to severance compensation and other benefits;

        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Executive agree as follows:

        1.    Definitions.    

        (a)   "Annual Compensation" shall mean an amount equal to the greater
of:

        (i)    Executive's annual base salary at the annual rate in effect at
the date of his Involuntary Termination;

        (ii)   Executive's annual base salary at the annual rate in effect
sixty days prior to the date of his Involuntary Termination; or

        (iii)  Executive's annual base salary at the annual rate in effect
immediately prior to a Change of Control if Executive's employment shall be
subject to an Involuntary Termination within two years after such Change of
Control.

Notwithstanding the foregoing, if Executive's employment shall be subject to an
Involuntary Termination within two years after such Change of Control, then the
amount determined pursuant to the preceding sentence shall be increased by the
amount of the Annual Bonus. For purposes of the preceding sentence, the term
'Annual Bonus' shall mean the annual bonus most recently paid by the Company to
Executive prior to the date of his Involuntary Termination; provided, however,
that if Executive was employed by the Company for only a portion of the year
with respect to which such bonus was paid, then the 'Annual Bonus' shall equal
an amount determined by annualizing the bonus received by Executive based on the
ratio of the number of days Executive was employed by the Company during such
year to 365 days; provided, further, that if Executive has not received an
annual bonus from the Company at any time prior to the date of his Involuntary
Termination, then the 'Annual Bonus' shall equal the amount of Executive's
target annual bonus for the year in which such termination occurs.

        (b)   "Change in Duties" shall mean:

        (i)    The occurrence, prior to a Change of Control or after the date
which is two years after a Change of Control occurs, of any one or more of the
following:

        (1)   A significant change in the nature or scope of Executive's
authorities or duties from those previously applicable to him;

        (2)   A reduction in Executive's base salary from that provided to him
immediately prior to the effective date of this Agreement (or the effective date
of any extension of this Agreement pursuant to Paragraph 7(a)); or

1

--------------------------------------------------------------------------------




        (3)   A diminution in employee benefits (including but not limited to
medical, dental, life insurance and long-term disability plans) and perquisites
applicable to Executive from those substantially similar to the employee
benefits and perquisites provided by the Company (including its subsidiaries) to
executives with comparable duties; or

        (ii)   The occurrence, within two years after the date upon which a
Change of Control occurs, of any one or more of the following:

        (1)   A significant change in the nature or scope of Executive's
authorities or duties from those applicable to him immediately prior to the date
on which a Change of Control occurs;

        (2)   A reduction in Executive's base salary from that provided to him
immediately prior to the date on which a Change of Control occurs;

        (3)   A diminution in Executive's eligibility to participate in bonus,
stock option, incentive award and other compensation plans which provide
opportunities to receive compensation which are the greater of (A) the
opportunities provided by the Company (including its subsidiaries) for
executives with comparable duties or (B) the opportunities under any such plans
under which he was participating immediately prior to the date on which a Change
of Control occurs;

        (4)   A diminution in employee benefits (including but not limited to
medical, dental, life insurance and long-term disability plans) and perquisites
applicable to Executive from the greater of (A) the employee benefits and
perquisites provided by the Company (including its subsidiaries) to executives
with comparable duties or (B) the employee benefits and perquisites to which he
was entitled immediately prior to the date on which a Change of Control occurs;
or

        (5)   A change in the location of Executive's principal place of
employment by the Company (including its subsidiaries) by more than 50 miles
from the location where he was principally employed immediately prior to the
date on which a Change of Control occurs.

        (c)   "Change of Control" means the occurrence of any one or more of the
following events:

        (i)    The Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company);

        (ii)   The Company sells, leases or exchanges all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary of the Company);

        (iii)  The Company is to be dissolved and liquidated;

        (iv)  Any person or entity, including a "group" as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the outstanding shares of the Company's voting stock (based
upon voting power); or

        (v)   As a result of or in connection with a contested election of
directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board.

Notwithstanding the foregoing, the term "Change of Control" shall not include
any reorganization, merger or consolidation involving solely the Company and one
or more previously wholly-owned subsidiaries of the Company.

2

--------------------------------------------------------------------------------

        (d)   "Compensation Committee" shall mean the Compensation Committee of
the Board.

        (e)   "Disability" shall mean that, as a result of Executive's
incapacity due to physical or mental illness, he shall have been absent from the
full-time performance of his duties for six-consecutive months and he shall not
have returned to full-time performance of his duties within thirty days after
written notice of termination is given to Executive by the Company (provided,
however, that such notice may not be given prior to thirty days before the
expiration of such six-month period).

        (f)    "Involuntary Termination" shall mean any termination of
Executive's employment with the Company which:

        (i)    does not result from a resignation by Executive (other than a
resignation pursuant to clause (ii) of this subparagraph (f)); or

        (ii)   results from a resignation by Executive on or before the date
which is sixty days after the date upon which Executive receives notice of a
Change in Duties;

provided, however, the term "Involuntary Termination" shall not include a
Termination for Cause or any termination as a result of death, Disability, or
Retirement.

        (g)   "Monthly Severance Amount" shall mean an amount equal to
one-twelfth of Executive's Annual Compensation.

        (h)   "Retirement" shall mean Executive's resignation on or after the
date he reaches age sixty-five.

        (i)    "Severance Amount" shall mean an amount equal to 2.5 times
Executive's Annual Compensation.

        (j)    "Severance Period" shall mean:

        (i)    in the case of an Involuntary Termination which occurs prior to a
Change of Control or after the date which is two years after a Change of Control
occurs, a period commencing on the date of such Involuntary Termination and
continuing for a number of months (not in excess of thirty months) equal to the
whole number of times that Executive's Annual Compensation can be divided by
$10,000; or

        (ii)   in the case of an Involuntary Termination which occurs within
two years after the date upon which a Change of Control occurs, a period
commencing on the date of such Involuntary Termination and continuing for
thirty months.

        (k)   "Termination for Cause" shall mean termination of Executive's
employment by the Company (or its subsidiaries) by reason of Executive's
(i) gross negligence in the performance of his duties, (ii) willful and
continued failure to perform his duties, (iii) willful engagement in conduct
which is materially injurious to the Company or its subsidiaries (monetarily or
otherwise) or (iv) conviction of a felony or a misdemeanor involving moral
turpitude.

        2.    Services.    Executive agrees that he will render services to the
Company (as well as any subsidiary thereof or successor thereto) during the
period of his employment to the best of his ability and in a prudent and
businesslike manner and that he will devote substantially the same time, efforts
and dedication to his duties as heretofore devoted.

        3.    Termination Other Than Within Two Years After a Change of
Control.    Subject to the provisions of Paragraph 7(i) hereof, if Executive's
employment by the Company or any subsidiary thereof or successor thereto shall
be subject to an Involuntary Termination which occurs prior to a Change of
Control or after the date which is two years after a Change of Control occurs,
then the Company will, as additional compensation for services rendered to the
Company (including its subsidiaries), pay to

3

--------------------------------------------------------------------------------


Executive the following amounts (subject to any applicable payroll or other
taxes required to be withheld and any employee benefit premiums) and take the
following actions after the last day of Executive's employment with the Company:

        (a)   Pay Executive the Monthly Severance Amount on the first day of
each month throughout the Severance Period; provided, however, that in the event
Executive obtains new employment during the Severance Period, each such monthly
payment shall be reduced by 50% beginning with the payment next due after the
date Executive obtains such new employment. Executive shall promptly report any
such new employment to the Company. For purposes of this Paragraph 3(a), the
term "employment" shall include (i) any employment as an employee or (ii) the
conduct of any trade or business (whether as a sole proprietor, independent
contractor or otherwise) by Executive in which he is expected to render personal
services for more than 40 hours in any given month during the Severance Period.

        (b)   Cause Executive and those of his dependents (including his spouse)
who were covered under the Company's medical and dental benefit plans on the day
prior to Executive's Involuntary Termination to continue to be covered under
such plans throughout the Severance Period, without any cost to Executive;
provided, however, that (i) such coverage shall terminate if and to the extent
Executive becomes eligible to receive medical and dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to the
Company by Executive) and (ii) if Executive (and/or his spouse) would have been
entitled to retiree medical and/or dental coverage under the Company's plans had
he voluntarily retired on the date of such Involuntary Termination, then such
coverages shall be continued as provided under such plans.

        4.    Termination Within Two Years After a Change of Control.    If
Executive's employment by the Company or any subsidiary thereof or successor
thereto shall be subject to an Involuntary Termination which occurs within
two years after the date upon which a Change of Control occurs, then the Company
will, as additional compensation for services rendered to the Company (including
its subsidiaries), pay to Executive the following amounts (subject to any
applicable payroll or other taxes required to be withheld and any employee
benefit premiums) and take the following actions after the last day of
Executive's employment with the Company:

        (a)   Pay Executive a lump sum cash payment in an amount equal to the
Severance Amount on or before the fifth day after the last day of Executive's
employment with the Company.

        (b)   Cause Executive and those of his dependents (including his spouse)
who were covered under the Company's medical and dental benefit plans on the day
prior to Executive's Involuntary Termination to continue to be covered under
such plans throughout the Severance Period, without any cost to Executive;
provided, however, that (i) such coverage shall terminate if and to the extent
Executive becomes eligible to receive medical and dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to the
Company by Executive) and (ii) if Executive (and/or his spouse) would have been
entitled to retiree medical and/or dental coverage under the Company's plans had
he voluntarily retired on the date of such Involuntary Termination, then such
coverages shall be continued as provided under such plans.

        (c)   Cause any and all outstanding options to purchase common stock of
the Company held by Executive to become immediately exercisable in full and
cause Executive's accrued benefits under any and all nonqualified deferred
compensation plans sponsored by the Company to become immediately
nonforfeitable. If and to the extent that the preceding provisions of this
paragraph are inconsistent or conflict with the terms of any stock option
agreement or nonqualified deferred compensation plan, then the preceding
provisions of this paragraph shall govern and control.

        (d)   Cause any and all outstanding options to purchase common stock of
the Company held by Executive to remain exercisable for twelve months after the
last day of Executive's employment

4

--------------------------------------------------------------------------------




with the Company (but in no event shall any such option be exercisable for (i) a
longer period than the original term of such option or (ii) a shorter period
than that already provided for under the terms of such option). If and to the
extent that the preceding provisions of this paragraph are inconsistent or
conflict with the terms of any stock option agreement, then the preceding
provisions of this paragraph shall govern and control.

        5.    Interest on Late Payments.    If any payment provided for in
Paragraph 3(a) or Paragraph 4(a) hereof is not made when due, the Company shall
pay to Executive interest on the amount payable from the date that such payment
should have been made under such paragraph until such payment is made, which
interest shall be calculated at 10% plus the prime or base rate of interest
announced by JPMorgan Chase Bank (or any successor thereto) at its principal
office in New York, and shall change when and as any such change in such prime
or base rate shall be announced by such bank.

        6.    Certain Additional Payments by the Company.    

        (a)   Notwithstanding anything to the contrary in this Agreement, in the
event that any payment or distribution by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a "Payment"), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended, or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the "Excise Tax"), the Company shall pay to
Executive an additional payment (a "Gross-up Payment") in an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed on any
Gross-up Payment, Executive retains an amount of the Gross-up Payment equal to
the Excise Tax imposed upon the Payments. The Company and Executive shall make
an initial determination as to whether a Gross-up Payment is required and the
amount of any such Gross-up Payment. Executive shall notify the Company
immediately in writing of any claim by the Internal Revenue Service which, if
successful, would require the Company to make a Gross-up Payment (or a Gross-up
Payment in excess of that, if any, initially determined by the Company and
Executive) within five days of the receipt of such claim. The Company shall
notify Executive in writing at least five days prior to the due date of any
response required with respect to such claim if it plans to contest the claim.
If the Company decides to contest such claim, Executive shall cooperate fully
with the Company in such action; provided, however, the Company shall bear and
pay directly or indirectly all costs and expenses (including additional interest
and penalties) incurred in connection with such action and shall indemnify and
hold Executive harmless, on an after-tax basis, for any Excise Tax or income
tax, including interest and penalties with respect thereto, imposed as a result
of the Company's action. If, as a result of the Company's action with respect to
a claim, Executive receives a refund of any amount paid by the Company with
respect to such claim, Executive shall promptly pay such refund to the Company.
If the Company fails to timely notify Executive whether it will contest such
claim or the Company determines not to contest such claim, then the Company
shall immediately pay to Executive the portion of such claim, if any, which it
has not previously paid to Executive.

        (b)   On or before the date upon which a Change of Control occurs (the
"Change of Control Date"), the Compensation Committee shall make a determination
under the Company's annual incentive plan as to whether bonuses under such plan
for the year during which the Change of Control Date occurs are due based on
partial year results through the Change of Control Date, and, if the
Compensation Committee determines that such bonuses are due, then the
Compensation Committee shall also determine the amount of such bonus that shall
be paid to Executive. On or before the Change of Control Date, the Company shall
pay to Executive the amount of Executive's bonus that has been determined by the
Compensation Committee in accordance with the preceding sentence.

5

--------------------------------------------------------------------------------




        7.    General.    

        (a)   Term. The effective date of this Agreement
is                        , 200    . Within thirty (30) days after December 14,
2002, and within thirty (30) days after each successive thirty (30)-month period
of time thereafter that this Agreement is in effect, the Company shall have the
right to review this Agreement, and in its sole discretion either continue and
extend this Agreement, terminate this Agreement, and/or offer Executive a
different agreement. The Compensation Committee (excluding any member of the
Compensation Committee who is covered by this Agreement or by a similar
agreement with the Company) will vote on whether to so extend, terminate, and/or
offer Executive a different agreement and will notify Executive of such action
within said thirty-day time period mentioned above. This Agreement shall remain
in effect until so terminated and/or modified by the Company. Failure of the
Compensation Committee to take any action within said thirty days shall be
considered as an extension of this Agreement for an additional thirty-month
period of time. Notwithstanding anything to the contrary contained in this
"sunset provision," it is agreed that if a Change of Control occurs while this
Agreement is in effect, then this Agreement shall not be subject to termination
or modification under this "sunset provision," and shall remain in force for a
period of thirty months after such Change of Control, and if within said
thirty months the contingency factors occur which would entitle Executive to the
benefits as provided herein, this Agreement shall remain in effect in accordance
with its terms. If, within such thirty months after a Change of Control, the
contingency factors that would entitle Executive to said benefits do not occur,
thereupon this thirty-month "sunset provision" shall again be applicable with
the thirty-day time period for Compensation Committee action to thereafter
commence at the expiration of said thirty months after such Change of Control
and on each thirty-month anniversary date thereafter.

        (b)   Indemnification. If Executive shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by Executive or the
Company to enforce or interpret any provision contained herein, the Company, to
the fullest extent permitted by applicable law, hereby indemnifies Executive for
his reasonable attorneys' fees and disbursements incurred in such litigation and
hereby agrees (i) to pay in full all such fees and disbursements and (ii) to pay
prejudgment interest on any money judgment obtained by Executive from the
earliest date that payment to him should have been made under this Agreement
until such judgment shall have been paid in full, which interest shall be
calculated at 10% plus the prime or base rate of interest announced by The Chase
Manhattan Bank, N.A. (or any successor thereto) at its principal office in New
York, and shall change when and as any such change in such prime or base rate
shall be announced by such bank.

        (c)   Payment Obligations Absolute. The Company's obligation to pay (or
cause one of its subsidiaries to pay) Executive the amounts and to make the
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company (including
its subsidiaries) may have against him or anyone else. All amounts payable by
the Company (including its subsidiaries hereunder) shall be paid without notice
or demand. Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and, except as provided in Paragraphs 3(a), 3(b) and
4(b) hereof, the obtaining of any such other employment shall in no event effect
any reduction of the Company's obligations to make (or cause to be made) the
payments and arrangements required to be made under this Agreement.

        (d)   Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company, by merger or otherwise.
This Agreement shall also be binding upon and inure to the benefit of Executive
and his estate. If Executive shall die prior to

6

--------------------------------------------------------------------------------




full payment of amounts due pursuant to this Agreement, such amounts shall be
payable pursuant to the terms of this Agreement to his estate.

        (e)   Severability. Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

        (f)    Non-Alienation. Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

        (g)   Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Executive, such
notices or communications shall be effectively delivered if hand delivered to
Executive at his principal place of employment or if sent by registered or
certified mail to Executive at the last address he has filed with the Company.
In the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

        (h)   Controlling Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Colorado.

        (i)    Release. As a condition to the receipt of any benefit under
Paragraph 3 hereof, Executive shall first execute a release, in the form
established by the Company, releasing the Company, its shareholders, partners,
officers, directors, employees and agents from any and all claims and from any
and all causes of action of any kind or character, including but not limited to
all claims or causes of action arising out of Executive's employment with the
Company or the termination of such employment.

        (j)    Full Settlement. If Executive is entitled to and receives the
benefits provided hereunder, performance of the obligations of the Company
hereunder will constitute full settlement of all claims that Executive might
otherwise assert against the Company on account of his termination of
employment.

        (k)   Unfunded Obligation. The obligation to pay amounts under this
Agreement is an unfunded obligation of the Company (including its subsidiaries),
and no such obligation shall create a trust or be deemed to be secured by any
pledge or encumbrance on any property of the Company (including its
subsidiaries).

        (l)    Not a Contract of Employment. This Agreement shall not be deemed
to constitute a contract of employment, nor shall any provision hereof affect
(a) the right of the Company (or its subsidiaries) to discharge Executive at
will or (b) the terms and conditions of any other agreement between the Company
and Executive except as provided herein.

        (m)  Number and Gender. Wherever appropriate herein, words used in the
singular shall include the plural and the plural shall include the singular. The
masculine gender where appearing herein shall be deemed to include the feminine
gender.

7

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the effective date in Paragraph 7(a).


 
 
"EXECUTIVE"
 
 


--------------------------------------------------------------------------------

[Name]
 
 
"COMPANY"


 
 
FOREST OIL CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

    Name  

--------------------------------------------------------------------------------

    Title  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2

